           Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 1 of 41




                                 UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF CONNECTICUT

------------------------------------------------------ x
                                                       :
INA GROVE                                              :              3:20 CV 00549 (RMS)
                                                       :
V.                                                     :
                                                       :
ANDREW M. SAUL, COMMISSIONER :
OF SOCIAL SECURITY                                     :              DATE: AUGUST 17, 2021
                                                       :
------------------------------------------------------ x

      RULING ON THE PLAINTIFF’S MOTION TO REVERSE THE DECISION OF THE
    COMMISSIONER AND ON THE DEFENDANT’S MOTION TO AFFIRM THE DECISION
                           OF THE COMMISSIONER

        This action, filed under § 205(g) of the Social Security Act, 42 U.S.C. § 405(g), seeks

review of a final decision by the Commissioner of Social Security (“SSA”) denying the plaintiff

disability insurance benefits (“DIB”), Widow’s Benefits, 1 and Supplemental Security Income

(“SSI”).

I.      ADMINISTRATIVE PROCEEDINGS

        The plaintiff filed her initial claim for DIB and SSI on July 14, 2015, claiming that she had

been disabled since March 23, 2012, due to spinal stenosis, lumbar stenosis, degenerative

osteoarthritis, cervical spurring, lumbar spurring, uncovertebral arthritis, severe disc space

narrowing, levoscoliosis, depression, and anxiety. (Certified Transcript of Administrative

Proceedings [“Tr.”] 136-37, 273). The plaintiff’s application was denied initially on May 18, 2016

(Tr. 148-49, 268), and upon reconsideration on August 16, 2016. (Tr. 194).




1
  During the plaintiff’s January 8, 2019 Social Security Disability hearing, the presiding Administrative Law Judge
stated that the plaintiff had missed the period of eligibility for Widow’s Benefits, which ended November 30, 2014.
(Tr. 50).
          Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 2 of 41




        On August 24, 2016, the plaintiff requested a hearing before an Administrative Law Judge

(“ALJ”) (Tr. 313), and on November 28, 2017, a hearing was held before ALJ John Noel, at which

the plaintiff and a vocational expert, Courtney Olds, testified. (Tr. 92, 124, 1576-1606). The ALJ

subsequently issued an unfavorable decision on March 28, 2018, denying the plaintiff’s claims for

benefits. (Tr. 226-38). On April 13, 2018, the plaintiff submitted a request for review of the hearing

decision, and on July 25, 2018, the Appeals Council granted the plaintiff’s request for review,

vacated the ALJ’s March 28, 2018 decision, and remanded the matter for resolution. (Tr. 419, 263-

65). Specifically, the Appeals Council determined that the hearing decision did not “contain an

adequate evaluation” of one of the plaintiff’s nontreating source opinions because the exhibit was

incomplete and, accordingly, remanded the case for the ALJ to further evaluate the plaintiff’s

mental impairments. (Tr. 263-64).

        A second hearing was held before ALJ Noel on January 8, 2019, at which the plaintiff and

a vocational expert, Larry Takki, testified. (Tr. 48-90). The ALJ issued a decision on April 3, 2019,

denying the plaintiff’s claims for benefits. (Tr. 22-34). On May 28, 2019, the plaintiff requested

review of the hearing decision, and on March 16, 2020, the Appeals Council denied that request

(Tr. 1-11), thereby rendering the ALJ’s decision the final decision of the Commissioner.

        On April 23, 2020, the plaintiff filed her complaint in this pending action, (Doc. No. 1) 2

and on September 9, 2020, the defendant filed his answer and administrative transcripts. (Doc. No.

15). On May 28, 2020, the parties consented to the jurisdiction of a United States Magistrate Judge

and the case was transferred to the undersigned. (Doc. No. 10). On November 10, 2020, the

plaintiff filed her Motion to Reverse the Decision of the Commissioner, wherein she included a

statement of material facts, (Doc. Nos. 17, 17-2) and on January 11, 2021, the defendant filed his


2
 On the same day, the plaintiff filed a Motion for Leave to Proceed In Forma Pauperis (Doc. No. 2), which the Court
granted. (See Doc. No. 3).

                                                        2
         Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 3 of 41




Motion to Affirm, along with a responsive statement of facts. (Doc. Nos. 18, 18-2). Although the

defendant adopted many of the plaintiff’s representations, he included several additional

statements of fact. (See Doc. No. 18-2 at 1-8).

       For the reasons stated below, the plaintiff’s Motion to Reverse the Decision of the

Commissioner (Doc. No. 17) is granted in part and denied in part and the defendant’s Motion to

Affirm (Doc. No. 18) is denied.

II.    FACTUAL BACKGROUND

       A.      HEARING TESTIMONY

       On the date of her second hearing, the plaintiff was living with her sister in a three-story

apartment owned by her aunt where the plaintiff occupied the third floor and her aunt, before

moving to a nursing home, occupied the first floor. (Tr. 54-55, 112-15). The plaintiff is a high

school graduate and does not have any college degrees. (Tr. 98). The plaintiff also has two grown

children, neither of whom she sees often because they do not live in Connecticut. (Tr. 98-109).

The plaintiff testified that her last job was as an identity fraud specialist with Citibank, where she

worked at a call center from 2005-2012. (Tr. 55-57, 99). The plaintiff testified further that she was

terminated from that job because of her inconsistent work hours stemming from her ailments, and

because her prescribed medications were affecting adversely her ability to work effectively at the

rapid pace required of her. (Tr. 70-72).

       The plaintiff testified that the pain in her cervical spine was “constant burning,” which

made repetitive movements excruciatingly painful to the point that she would be brought to tears.

(Tr. 100-101). Specifically, the plaintiff testified that having to remain sedentary at work “for any

length of time” was difficult because she did not “have a disc between L4 and L5” and the constant

pressure on her lumbar region would require her frequently to switch positions in her seat or walk



                                                  3
         Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 4 of 41




around to alleviate the pain. (Tr. 57, 101). The plaintiff testified further that her neck was

constantly burning at a pain level of “maybe seven or eight,” which, when coupled with the back

pain, significantly limited her ability to, among other things, drive, cook, sleep, and walk. (Tr. 58-

60). As a result of her physical limitations, the plaintiff testified that she would only leave the

house to do her grocery shopping, which presented its own challenges such as driving and carrying

the groceries up three flights of stairs. (Tr. 61, 106).

        In addition to her back and neck pain, the plaintiff testified that her depression prevented

her from working. (Tr. 62). Specifically, the plaintiff noted that there were times where she would

have to leave her workstation to avoid crying in public because a bad phone call with an upset

client would trigger her PTSD and anxiety. (Tr. 62). Additionally, the plaintiff testified that the

stressful environment at work caused her to have panic attacks “full of anxiety.” (Tr. 73). The

plaintiff testified further that it would take her about 30 minutes to get her heart to stop racing after

a panic attack, but the lingering mental unrest could last up to a couple of days. (Tr. 74-75).

        The vocational expert testified that a person with the plaintiff’s past work experience, who

was capable of “medium work” with occasional climbing ramps and stairs, ladders, ropes, and

scaffolds, with occasional balancing, stooping, kneeling, crouching and crawling could perform

the plaintiff’s past work. (Tr. 83-84). If an individual had the same exertional limitations, and

was limited to simple, routine tasks involving judgment limited to simple work-related decisions

with routine changes in the work setting and having only occasional contact with the public, such

an individual could not perform the plaintiff’s past work. (Tr. 85). Such a person could, however,

perform the work of sub-assembler of electronics, a routing clerk, and a price marker, which are

unskilled jobs that are repetitive in nature and require no more than occasional standing from a

seated position. (Id.). Such jobs, however, would be precluded for an individual who was off task



                                                    4
            Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 5 of 41




ten percent of the time on an ongoing basis or for someone who regularly missed more than one

day of work each month. (Tr. 86). The vocational expert also testified that the plaintiff’s past work

could be done with a sit/stand option, “as these workstations are showing up more and more as the

primary installation in these offices . . . a sit/stand option is not unusual to see in many call centers.”

(Tr. 87).

        B.      MEDICAL HISTORY

        On November 1, 2012, the plaintiff visited Summit Physician Services where she presented

with chronic back pain. (Tr. 655). During her visit, Dr. Michael Patti observed that the plaintiff

showed “distress with movement” but, notwithstanding, the plaintiff was able to spin from a

position where her legs were over the arm of her chair to a forward sitting position without any

obvious pain. (Id.). Dr. Patti diagnosed the plaintiff as having chronic pain syndrome. (Tr. 656).

In a subsequent visit on November 21, 2012, the plaintiff presented with depression. (Tr. 653). Dr.

Patti recorded that the plaintiff had been off her anxiety and depression medications for months.

(Id.). The plaintiff reported feeling “worse compared to last visit” and reported having low energy,

fatigue, and difficulty concentrating. (Id.). The plaintiff reported further that she had been struck

with the news of her mother’s recent hospitalization and expressed anxiety over her worsening

financial situation and inability to pay rent. (Id.). Dr. Patti diagnosed the plaintiff with depressive

disorder, anxiety, and chronic pain syndrome. (Tr. 652).

        On January 9, 2013, the plaintiff again presented with back pain after twisting awkwardly

in the shower. (Tr. 650). Dr. Patti noted that she had two back operations in 2011 stemming from

a herniated disc. (Id.). The plaintiff rated her pain severity as a six out of ten at the least and an

eight out of ten in severity at its worst. (Id.). Dr. Patti noted further that the plaintiff’s depression




                                                    5
          Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 6 of 41




was improved due to medication, but the plaintiff stated that she had interest in seeing a counselor.

(Id.).

         On February 20, 2013, the plaintiff presented with anxiety, which she stated began

worsening when she lost her job in May 2012. (Tr. 648). The plaintiff stated that she was having

panic attacks two to three times per month and, as her financial situation continued to deteriorate,

she was “not able to sleep for a week.” (Id.). Dr. Patti noted that the plaintiff’s depression was

worsening, and that the medication was not helping as it had in the past. (Id.). The plaintiff also

stated that she would need to return home to Connecticut in the next two to three months to be

with her father. (Id.). The plaintiff returned to Summit Physician Services on March 5, 2013, where

she presented with worsening back pain due to her increased activity in anticipation of her move

to Connecticut. (Tr. 647). Dr. Patti noted that pain management was difficult for the plaintiff

because she had run out of medication and did not have insurance to cover it. (Id.). Dr. Patti noted

further that the plaintiff showed distress with movement. (Id.).

         On October 17, 2013, the plaintiff underwent a psychosocial assessment at Family Service

of Greater Waterbury. (Tr. 689). The plaintiff presented with depression and anxiety, and she

expressed that it was difficult being in the service industry and dealing with customers while

struggling with chronic back pain and anxiety. (Id.). The plaintiff’s therapist, John Gibson,

recorded that the plaintiff’s anxiety presented two to three times per month, with the initial

experience occurring in 2000. Gibson recorded further that the plaintiff was first diagnosed as

clinically depressed in her early twenties, which the plaintiff attributed to her second marriage.

(Id.). Gibson’s initial assessment was that the plaintiff appeared “severely depressed” and was

“guarded” but also “motivated to work on her problems and feel better.” (Tr. 695).




                                                 6
         Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 7 of 41




       On October 21, 2013, the plaintiff visited Diagnostic Radiology Associates where she had

magnetic resonance imaging scans taken of her lumbar back. Dr. Sunil D’Cunha noted that the

plaintiff’s “vertebral body heights” were “well maintained,” and that the plaintiff had “normal

alignment.” (Tr. 666). Dr. D’Cunha noted further that there was “degenerative loss of disc height

at the L3-L4 level, with a broad disc bulge. . . . Enhancing scar tissue surrounds the left L5 nerve

root. . . . Degenerative changes involve the L4-5 facet joints bilaterally.” (Id.). As to L5-S1, Dr.

D’Cunha noted that there was “degenerative loss of disc height, with a disc bulge, marginal

osteophyte formation and facet and ligamentous hypertrophy bilaterally.” (Id.).

       On October 31, 2013, the plaintiff again met with Gibson for mental health therapy, where

she presented with depression that she attributed to an argument with her father. The plaintiff

detailed her poor relationship with her father and stated that his disapproval of her was “a lifetime

cause of her depression.” (Tr. 708). The plaintiff stated further that her abusive relationships with

her two ex-husbands were also a source of her depression. (Id.). During therapy on November 21,

2013, the plaintiff identified three triggers to her anxiety: “pain, yelling, and her finances.” (Tr.

706). Gibson recorded that the plaintiff was not engaged in exploring concepts related to her

anxiety disorder and, instead, stated that Gibson had to tell her what was wrong with her. (Id.).

       On December 16, 2013, the plaintiff visited the Neurosurgery and Comprehensive Spine

Center at the University of Connecticut (“UConn”) Health Center for her lumbar back pain. (Tr.

669). The plaintiff reported that the severity of her pain was a nine out of ten and “occurs

persistently.” When asked about the pain, the plaintiff described it as “an ache, burning numbness

and stabbing” and that physical therapy “made it worse.” (Id.). The plaintiff also stated that the

pain radiated to her buttock area bilaterally and down her right leg posteriorly. (Id.). After




                                                 7
        Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 8 of 41




undergoing an MRI, Lara Labarbera, PA confirmed that the plaintiff’s L4-5 and L5-S1 showed

two-level degenerative disc disease with moderate stenosis at both levels. (Tr. 671).

       On January 2, 2014, the plaintiff visited Staywell Health Care, where she presented with

chronic lower back pain, anxiety, and osteoarthritis. (Tr. 712). Dr. D’Cunha recorded that the

plaintiff’s neck and lumbar pain persisted and had not controlled since her last visit. (Id.). The

plaintiff stated that she still sometimes feels insomnia as well as ringing in her ear since 2011.

(Id.). Dr. D’Cunha noted that the plaintiff “walks little” and that “walking or standing worsens

[the] pain.” (Tr. 713). Dr. D’Cunha noted further that the plaintiff was “able to get up on [the]

exam table without a problem” and was “able to lie down” but, in so doing, felt pain in the L3-L4

area of her spine. (Tr. 714). Dr. D’Cunha and the plaintiff also discussed her nicotine dependency,

and he provided her with tips on how to quit smoking cigarettes. (Tr. 715).

       On February 4, 2014, the plaintiff returned to Staywell Health Care for her follow up

appointment where she presented with depression, nausea, chronic lower back pain, tingling, and

joint pain in her lower back and neck areas. (Tr. 717). Dr. D’Cunha again observed that the

plaintiff’s symptoms had not controlled since her last visit. (Id.). Dr. D’Cunha noted that the

plaintiff needed to be nicotine free before he could schedule her for surgery. (Id.). The plaintiff

continued to have pain in the L2-L4 area and Dr. D’Cunha observed that the plaintiff’s deep tendon

reflexes were abnormal. Additionally, the plaintiff continued to experience anxiety three times per

month. (Tr. 718).

       On August 22, 2014, the plaintiff returned to the UConn Health Center for her neck pain,

which her treater, Dr. Joseph Walker III, noted was of 30 years duration. (Tr. 736). Dr. Walker

observed that the “severity of the problem [was] moderate” but that the problem had gotten worse

and the frequency of the pain was constant. Dr. Walker observed further that there was “radiation



                                                8
         Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 9 of 41




of pain to the right upper arm, right elbow, right hand and right thumb. The patient describe[d] the

pain as aching, burning and stabbing. The event(s) surrounding the occurrence of the symptom do

not include injury. Trauma occurred due to no injury. Aggravating factors include exertion,

flexion, hyperextension, and rotation. . . . The patient experience[d] no relief from ice, muscle

relaxation techniques, narcotic analgesics and NSAIDs.” (Tr. 736). Dr. Walker reasoned that the

“etiology of pain [was] from cervical stenosis/cervical radiculopathy.” (Tr. 739). In his treatment

plan, Dr. Walker noted, “[g]iven the patient’s lack of relief from medications and physical therapy,

a trial of interlaminar cervical epidural steroid injections [would] be utilized at the left, mid line,

[and] right C7, T1 level(s) to decrease the inflammatory component associated with the pain.”

(Id.). Dr. Walker encouraged the plaintiff to quit smoking and to follow up in four weeks after

scheduling injections with Farmington Surgery Center. (Tr. 740).

       On September 29, 2014, the plaintiff visited StayWell Health Center and presented with

spasms in her neck and back that worsened after standing for prolonged times, which interfered

with her work. (Tr. 816). Dr. D’Cunha noted that the plaintiff still had chronic lower back pain

and tingling of the limbs. (Id.). Dr. D’Cunha noted further that the plaintiff had stopped smoking.

(Id.). Dr. D’Cunha observed that the plaintiff was in “no acute distress” and she was able to kneel

and view the data shown to her on the computer while sitting cross legged on the exam table. (Tr.

817). Dr. D’Cunha also observed that the plaintiff’s cervical spine showed full range of motion

except when turning to her right side on side-to-side movements. (Id.).

       On October 29, 2014, the plaintiff, having received her epidural steroid injections on

September 16 and September 30, returned to the UConn Health Center for a follow up on her

cervical back pain. (Tr. 731). Dr. Walker noted that the plaintiff’s pain relief from the injections

lasted only four weeks. Dr. Walker noted further that the plaintiff’s pain, which she rated as an



                                                  9
        Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 10 of 41




eight out of ten, was not in the same location as it was initially. (Id.). The plaintiff stated that she

noticed benefits from bending, walking, sitting, standing, and engaging in daily activities. (Id.).

The plaintiff also stated that she did not wish to have a repeat injection and that she was not

interested in continued physical therapy. (Tr. 731, 733). Dr. Walker observed that the plaintiff’s

gait was non-antalgic and not broad-based, and the plaintiff was “able to heel and toe walk

normally.” (Tr. 733). Dr. Walker assessed that the plaintiff had cervical spinal stenosis and lumbar

spinal stenosis without cramping pain in the legs. (Tr. 734).

       On December 30, 2014, Dr. Hilary Onyiuke evaluated the plaintiff’s candidacy for cervical

spinal surgery. (Tr. 728). The plaintiff stated that she did not get any pain relief from the steroid

injections. (Id.). After reviewing the plaintiff’s MRI scan of her cervical spine, Dr. Onyiuke

observed that the plaintiff showed “cervical spondylotic disease with a reversal of cervical spine

lordosis” and an “early kyphotic deformity at C5 to C7 compatible with her clinical presentation

of cervical radiculopathy syndrome.” (Tr. 730). Dr. Onyiuke reasoned, however, that the plaintiff

was not yet ready for surgery. (Id.). Specifically, Dr. Onyiuke noted that the plaintiff’s clinical

psychologist needed to address and clarify some “psychological overlays,” and the plaintiff’s pain

physician needed to reduce her daily dosage of pain medication. (Id.). Dr. Onyiuke deferred

surgery until those discrepancies were cleared. (Id.).

       On March 13, 2015, the plaintiff revisited the UConn Health Center and presented with

increased neck pain. (Tr. 725). Labarbera, noted that the plaintiff did not follow through with any

of Dr. Onyiuke’s December 30, 2014 recommendations. (Id.). Consequently, Labarbera informed

the plaintiff that surgery was not a viable option until the plaintiff reduced her daily dosage of

narcotic medication to 30mg, which would require an appointment with her pain management




                                                  10
         Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 11 of 41




physician. (Tr. 272). Labarbera explained further that the plaintiff could schedule a follow-up

appointment once that had occurred. (Id.).

        On November 11, 2015, the plaintiff met with Dr. D’Cunha where she presented with loose

bowel movements due to her medication. (Tr. 774). Dr. D’Cunha noted that the plaintiff was

“taking some old meds” and had been dismissed from pain management. (Id.). The plaintiff

admitted to “cheating” because she was still smoking. (Id.).

        On January 14, 2016, during a follow-up with Dr. D’Cunha, the plaintiff presented with

persistent back pain and expressed having had problems with pain management. (Tr. 768). The

plaintiff wanted to discuss seeing another surgeon. (Id.). Dr. D’Cunha noted that the patient was

sitting on the exam table with legs “in a figure of four” and showed no signs of distress. (Id.). Dr.

D’Cunha noted further that the plaintiff was able “to jump off the exam table to retrieve a form

she needed me to look at.” (Id.).

        On March 3, 2016, Jeffrey Sullo, MA completed a mental impairment questionnaire

concerning his treatment of the plaintiff. 3 (Tr. 918-924). Sullo began seeing the plaintiff on July

15, 2014 and saw the plaintiff weekly through the date of the mental impairment questionnaire.

(Tr. 920). Sullo noted that he diagnosed the plaintiff with generalized anxiety disorder, which he

observed began “about 34 years ago” with symptoms including sleep disturbances, bad appetite,

and panic attacks. (Id.). Sullo also noted that the plaintiff had “slow progress in therapy.” (Id.).

Sullo described the plaintiff’s general appearance as “appropriate” and described her cognitive

status by noting that her “memory is often clouded, [she] will lose train of thought while speaking.”

(Tr. 921). Sullo noted that the plaintiff’s characteristics of speech were “within normal limits” and

that the plaintiff’s thought content consisted of “anxious thoughts, but no hallucinations present.”


3
 Dr. L. Sobel provided her co-signature to Sullo’s report on March 3, 2016. (Tr. 924). The ALJ referred to these
medical opinions as authored by Dr. Sobel. (Tr. 30-31).

                                                      11
        Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 12 of 41




(Id.). Sullo indicated that the plaintiff’s main topics of complaint were “chronic pain in neck and

back [and] poor sleep.” (Id.). Sullo described the plaintiff’s mood and affect as “anxious with some

depressive symptoms” and described her judgment and insight as “normal.” (Id.).

        With respect to the plaintiff’s activities of daily living (“ADL”), Sullo rated the plaintiff’s

ability to take care of her personal hygiene as a four out of seven or, “average,” her ability to care

for physical needs as a two out of seven or, “limited ability,” her ability to use good judgment

regarding safety and dangerous circumstances as a three out of seven or, “reduced ability,” her

ability to use appropriate coping skills as a one out of seven or, “no ability,” and her ability to

handle frustration appropriately as a three. (Tr. 922). In his explanation of the plaintiff’s ADL

issues, Sullo stated that the plaintiff had “[d]ifficulty employing or remembering coping skills

when dealing [with] increased anxiety.” (Id.).

        Using the same scale as to the plaintiff’s social interactions, Sullo rated the plaintiff’s

ability to interact appropriately with others as a three, her ability to ask questions or request

assistance as a two, her ability to respect and respond appropriately to others in authority as a two,

and her ability to get along with others without distracting them or exhibiting behavioral extremes

as a three. (Tr. 923). With respect to the plaintiff’s task performances, Sullo rated the plaintiff’s

ability to carry out single-step instructions as a four, her ability to carry out multi-step instructions

as a one, her ability to focus long enough to finish simple activities or tasks as a two, her ability to

change from one simple task to another as a two, her ability to perform basic activities at a

reasonable pace as a two, and her ability to persist in simple activities without interruption from

psychological symptoms as a two. (Id.). Sullo described the plaintiff’s issues with task

performance as, “[c]hronic pain with resulting anxiety/depression negatively affects [her] ability

to complete tasks.” (Id.).



                                                   12
         Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 13 of 41




         On April 30, 2016, Dr. Cheryl Ellis completed a mental evaluation of the plaintiff. (Tr.

925). Dr. Ellis described the plaintiff’s chief complaints as having “been in pain for the past ten

years which has driven her to depression. [the plaintiff] reports that she naturally has anxiety and

[has] always been a sensitive person.” (Id.). Dr. Ellis noted that the plaintiff was diagnosed with

depression in 2013 at Family Services of Greater Waterbury, and that the plaintiff was also being

considered for PTSD due to her hypervigilance about “footsteps, voices, and door slamming.”

(Id.). The plaintiff reported that her anxiety had persisted her entire life and likely spawned from

her parents drinking, fighting, constant criticism, and being bullied by her sister. (Id.). The plaintiff

reported further that her medication and marijuana helped alleviate anxiety, and that her anxiety

worsened when she thought about her problems, had to fill out forms or was subjected to raised

voices. (Tr. 926).

         With respect to her mental status, Dr. Ellis observed that the plaintiff’s appearance was

appropriate, that she was engaged and cooperative, and that she described her mood as depressed

and despondent, which Dr. Ellis reasoned was “incongruent with a more jovial engaging affect.”

(Tr. 927). Dr. Ellis also observed that the plaintiff’s “thought process was coherent, logical, and

goal directed.” Dr. Ellis observed further that the plaintiff’s speech was clear, her memory was

“intact,” and her fund of knowledge and concentration appeared to be “good.” (Id.). 4

         On July 23, 2016, the plaintiff underwent a disability evaluation with Dr. Herbert Reiher.

(Tr. 929). Dr. Reiher observed that the plaintiff had “[n]ormal gait and grip strength” and could

“walk on [her] heels and toes and squat.” (Tr. 930). Dr. Reiher also observed that the plaintiff’s

upper and lower extremity range of motion was normal. (Id.). After completing a physical



4
  Dr. Ellis’s report cuts off with a page of notes missing from the record. The Social Security Administration’s Office
of Appellate Operations noted this discrepancy, citing the incompleteness of the exhibit as the ground for remand of
the ALJ’s March 28, 2018 decision. (Tr. 263).

                                                          13
        Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 14 of 41




evaluation, Dr. Reiher reasoned that the plaintiff “could be expected to sit for 8 hours in an 8-hour

workday. She could be expected to stand for 8 hours in an 8-hour workday. She could be expected

to walk for 8 hours in an 8-hour workday. . . . She could be expected to lift 10 pounds occasionally

for one-third of a workday. She has postural limitations of back pain with repetitive bending and

crouching. She has manipulative limitations of neck pain with repetitive reaching. She has no

workplace environmental limitations.” (Tr. 931).

       On August 18, 2017, the plaintiff presented to Adam Riso, PA with radiating neck pain

and numbness and tingling in her right index finger. (Tr. 939). Riso noted that the plaintiff had

been evaluated for surgery at UConn Health Center three years ago but, after the plaintiff

“questioned the scope of the surgery,” her physician “got mad at her and asked her to leave.” (Id.).

The plaintiff complained of “fine motor dysfunction and gait disturbance,” and described the

aggravating factors to her pain as bending, exercising, kneeling, standing, walking, and climbing

stairs. (Id.). In her global health scale, the plaintiff stated that her quality of life was poor, her

physical health was poor, her mental health was fair, and her ability to carry out her usual activities

was poor. (Id.). The plaintiff also stated that she could “moderately” carry out her everyday

physical activities. (Id.). After an examination, Riso observed that the plaintiff had “no restriction

in cervical flexion, extension, rotation, or lateral bending,” and maintained “full strength

throughout [her] bilateral upper extremities. . . . Full painless range of motion of the bilateral

shoulders.” (Tr. 941). Riso noted that the plaintiff stated repeatedly that “she needs surgery,” but

he was unable to make that determination without reviewing her MRI images. (Tr. 942).

       On August 28, 2017, the plaintiff followed up with Dr. Maxwell Scott, who would review

her MRI images and provide further treatment recommendations. (Id.). Upon review, Dr. Scott

noted that the plaintiff’s cervical spine was “notable for multilevel foraminal stenosis and



                                                  14
        Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 15 of 41




degenerative disc changes.” (Tr. 945). Dr. Scott did not recommend surgical intervention and,

instead, referred the plaintiff to New Solutions for pain management. (Id.).

        On September 5, 2017, the plaintiff underwent a behavioral health evaluation at Catholic

Charities Archdiocese of Hartford. (Tr. 956). The plaintiff presented with moodiness, loss of

appetite, insomnia, and PTSD, all of which she stated had a “severe” impact on her life. (Id.).

Frederick Hyman, the plaintiff’s clinician, diagnosed the plaintiff with depression and PTSD and

set a goal to alleviate the plaintiff’s depressive symptoms so that she could “return to [her] previous

level of effective functioning.” (Tr. 971).

        On September 16, 2017, the plaintiff described feeling hopeless and down and having no

energy to do things more than half the time. (Tr. 975). The plaintiff also reported that nearly every

day she felt like a failure, had trouble sleeping, and had little pleasure in doing things. (Id.). Hyman

assigned the plaintiff a PHQ assessment score of 22, which indicated “major depression” requiring

severe antidepressant and psychotherapy. (Tr. 976-77). Hyman also assigned the plaintiff a

disability score of 52 out of 100. (Tr. 978).

        On October 16, 2017, the plaintiff reported feeling “very anxious” and was “not aware of

why.” (Tr. 1000). The plaintiff stated that she was being vigilant about her aunt’s health in light

of her aunt’s congestive heart failure but was also feeling anxious at her inability to identify her

feelings. (Id.). On October 23, 2017, Hyman observed that the plaintiff “felt depressed” and was

in “a lot of pain from her neck problem” to that point that it was “debilitating.” Hyman observed

further that the plaintiff was “unable to accept her pain because it [was] so great” and that she

managed it “sometimes with THC.” (Tr. 1005). The plaintiff’s diagnosis and disability score of 52

remained unchanged. (Tr. 998).




                                                  15
        Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 16 of 41




       On November 21, 2017, Hyman observed that the plaintiff was still struggling with her

pain, noting that the plaintiff “cannot sleep when [the] pain spikes to 10.” (Tr. 1241). Hyman noted

that the plaintiff “was not open to any [of his] suggestions[s],” which included baths, progressive

relaxation, and art therapy. (Id.). Hyman stated that it was “unclear what to do next for her” but he

planned to discuss with the plaintiff “her feelings and reactions to the pain which may be [the]

cause of [her] depression.” (Id.).

       On December 5, 2017, the plaintiff presented “in an irritable mood” due to her chronic

back and neck pain, which she remained unable to alleviate. (Tr. 1246). Hyman noted that the

plaintiff was “not open to intervention as evidenced by her negative reactions to many responses

by counselor.” (Id.). Hyman noted further that the plaintiff “impulsively got up before end of

session and left, annoyed, and stated she would probably not be back.” (Id.).

       On December 6, 2017, the plaintiff visited Alliance Medical Group for onychomycosis and

follow up regarding her chronic neck and back pain. (Tr. 1619). Dr. Nora Chokr noted that, based

on her previous evaluation at Yale, the plaintiff was not a candidate for surgery because “it will

not help with her symptoms and may in fact worsen the pain.” (Id.). Dr. Chokr noted further that

the plaintiff was referred to Yale pain management where she was recommended NSAIDs and

steroid injections, both of which she rejected because they did not help her. (Id.). Upon physical

evaluation, Dr. Chokr referred the plaintiff to physical therapy and prescribed medication and a

portable muscle stimulation unit, or TENS unit, to address her persistent neck and back pain. (Tr.

1621-22).

       On September 18, 2018, the plaintiff, by way of referral from the Social Security Office

Bureau of Disability, underwent a psychiatric evaluation with Dr. Rahim Shamsi. (Tr. 1159). Upon

examination, Dr. Shamsi observed that the plaintiff’s affect was mild anxiety, that she seemed



                                                 16
          Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 17 of 41




oriented as to the date, that her past memory as to the events in her life was not impaired, and that

she did not have a thought disorder. (Tr. 1160). Dr. Shamsi also observed that the plaintiff’s

“intelligence could be considered possibly at the lowest level of average or at the lower level of

average. Her judgment was somewhat fair and she had some insight into her problems.” (Id.). Dr.

Shamsi noted further, “[b]ased on this interview, the diagnosis of major affective disorder,

depressed, severe should be considered.” (Tr. 1161). Dr. Shamsi concluded that the plaintiff “is in

need of appropriate psychiatric treatment at this time. . . . In my opinion, this patient is able to

understand instructions and get along with her supervisors, however, due to [the] severity of her

physical and psychological difficulties it is obvious that at this time she is not able to engage in

any gainful employment.” (Id.).

         On December 11, 2018, Amanda Tangney, LPC, a counselor at Tides of Mind Counseling,

completed a mental impairment questionnaire regarding her assessment of the plaintiff from her

sessions dating from June 27, 2018 to December 7, 2018. 5 (Tr. 1583). Tangney noted that the

plaintiff had normal speech, a goal-oriented thought process, was consistently oriented to time and

place, possessed good insight, and was capable of keeping herself well-groomed. (Tr. 1584).

Tangney also noted that the plaintiff could slowly complete tasks because of her physical

impairments. (Id.). Tangney observed that the plaintiff showed signs of “fatigue, mood

impairment, impaired concentration, insomnia, anxiety, panic attacks, and trauma.” (Tr. 1584).

Tangney indicated that the plaintiff’s decline in memory, concentration, and/or cognition was



5
  On May 17, 2019, Tangney drafted a letter summarizing the content of the plaintiff’s sessions dating back to her
initial intake on June 27, 2018. (Tr. 16). In her memorandum before this Court, the plaintiff indicated that Tangney’s
May 17, 2019 letter “was submitted in lieu of records by the provider to supplement her earlier opinion.” (Pl.’s Mem.
at 4). On or about March 16, 2020, the Appeals Council received Tangney’s letter, as well as x-rays taken of the
plaintiff’s lumbar spine at Waterbury Hospital on May 23, 2019, (Tr. 13-14), and added them as evidence for its
consideration in plaintiff’s request to review. (Tr. 5). In its March 16, 2020 letter denying the plaintiff’s request for
review of the Administrative Law Judge’s April 3, 2019 decision, the Appeals Council stated that the additional
evidence “does not show a reasonable probability that it would change the outcome of the decision.” (Tr. 2).

                                                           17
         Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 18 of 41




related to severe depression or anxiety. (Tr. 1584). With respect to the plaintiff’s task performance

abilities, Tangney indicated that the plaintiff has difficulties performing basic work activities at a

reasonable pace and performing work activity on a sustained basis. (Tr. 1587). Conversely,

Tangney noted that the plaintiff does not have difficulty carrying out single-step or multi-step

instructions. (Id.). Tangney also noted that the plaintiff’s panic attacks lasted 30 minutes and took

two or more hours to recover from, occurred at least twice a week and without warning, and were

often triggered by loud noise, appointments, social events, presence of other people, time deadlines

or pressure, and the need to make decisions.” (Tr. 1588-90).

         With respect to the plaintiff’s mental abilities and aptitudes needed to sustain unskilled

work, Tangney noted that the plaintiff was “very good” at understanding and remembering very

short and simple instructions, sustaining an ordinary routine without special supervision, making

simple work-related decisions, accepting instructions and responding appropriately to criticism

from supervisors, getting along with co-workers, and responding appropriately to changes in a

routine work setting. (Tr. 1593). Conversely, Tangney stated that the plaintiff was “seriously

limited” in her abilities to “complete a normal workday and workweek without interruptions from

psychologically based symptoms” and had “no useful ability” to “perform at a consistent pace

without an unreasonable number and length of rest periods.” (Id.).

         Lori Pelosi, LPC completed a similar mental impairment questionnaire regarding her

assessment of the plaintiff from her monthly sessions dating from October 3, 2018 to December

18, 2018. 6 (Tr. 1667-1683). Pelosi first identified the plaintiff’s symptoms as sadness, low energy,

crying, and lack of motivation. (Tr. 1668). Pelosi also noted that the plaintiff was well-groomed.

(Tr. 1668). Using an identical rating scale to the one used in Tangney’s report, Pelosi evaluated


6
  Pelosi’s questionnaire is not dated, and there is no indication as to the date when she completed the questionnaire in
the supporting documents. (See Tr. 1683).

                                                          18
        Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 19 of 41




the extent to which the plaintiff’s mental impairments limited her activities of daily living. (Tr.

1670). First, with respect to the plaintiff’s social interaction, Pelosi found that the plaintiff had a

“very serious problem” with caring for her physical needs without assistance, but that she only had

a “slight problem” taking care of person hygiene, using good judgment, using appropriate coping

skills to meet work demands, and handling frustration appropriately without assistance. (Id.).

       With respect to the plaintiff’s task interaction, Pelosi found that the plaintiff had a “serious

problem” interacting appropriately with others in a work environment and getting along with

others without distracting them or exhibiting behavioral extremes. (Id.). Pelosi also found that the

plaintiff had only a “slight problem” with asking questions and responding appropriately to

authority. (Id.). Finally, with respect to task performance, Pelosi found that the plaintiff had only

a “slight problem” with carrying out single and multi-step instructions, focusing long enough to

finish simple tasks, performing basic work activities at a reasonable pace and finishing on time,

and performing work activity on a sustained basis. (Tr. 1671). Pelosi noted further that the plaintiff

had panic attacks, without warning, that occurred at least twice weekly and that would be triggered

“situationally,” such as from leaving the home, driving, needing to make decisions, being around

other people, and dealing with time deadlines. (Tr. 1672-73).

       Pelosi also completed additional surveys on varying grade scales regarding the plaintiff’s

mental abilities to sustain unskilled work, semi-skilled and skilled work, and other activities. (Tr.

1677-78). Pelosi recorded that the plaintiff is “seriously limited” in areas such as making work

related decisions, maintaining regular attendance, requesting assistance, accepting instructions and

responding appropriately to supervisors, getting along with co-workers, responding appropriately

to changes in a routine work setting, and dealing with work stress. (Id.). Additionally, Pelosi noted

that the plaintiff was “unable to meet competitive standards” with interacting with the general



                                                  19
        Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 20 of 41




public and maintaining socially appropriate behavior and “very good” with adhering to basic

standards of cleanliness and traveling in an unfamiliar place. (Tr. 1678). Pelosi also noted that the

plaintiff’s intellectual functioning was not limited and did not decline significantly during periods

of severe depression. (Tr. 1679).

       Pelosi completed a final survey where she rated the plaintiff’s degree of limitation across

a variety of areas on a scale from “none or mild” limitation to “no useful function.” (Tr. 1680).

Pelosi recorded that the plaintiff had no limitations with understanding and applying information

and a “moderate” limitation with remembering information and interacting with others. (Tr. 1680).

Pelosi recorded further that the plaintiff had a “marked” limitation with concentrating, persisting,

maintaining pace, adapting in the workplace, and managing herself in the workplace. (Tr. 1680).

III.   THE ALJ’S DECISION

       At the outset of his decision, the ALJ acknowledged that the Appeals Council had

remanded his initial decision “to obtain addition[al] evidence concerning the claimant’s mental

impairments and further evaluate these impairments, give further consideration to the residual

functional capacity during the entire period at issue[] and obtain supplemental evidence from a

vocational expert if warranted.” (Tr. 22). The ALJ went on to state that the “primary reason listed

for remanding this case was a missing page from the consultative examination report contained in

Exhibit B12F. In the remand order, the appeals Council directed the undersigned to make efforts

to obtain the missing information. The undersigned has made efforts to obtain the missing page

from the consultative examination report, however, due to the age of the report, this was not

possible. As an alternative remedy, the undersigned has obtained an additional consultative

examination.” (Id.).




                                                 20
          Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 21 of 41




         Following the five-step evaluation process, 7 the ALJ first found that the plaintiff met the

insured status requirements of the Social Security Act through December 31, 2017, and that the

plaintiff had not engaged in substantial gainful activity since March 23, 2012, the alleged onset

date. (Tr. 25, citing 20 C.F.R. §§ 404.1571 et seq., and 416.971 et seq.).

         At step two, the ALJ concluded that the plaintiff had the severe impairments of

degenerative disc disease of the cervical and lumbar spine and that the plaintiff’s impairments

significantly limited her ability to perform basic work activities as required by SSR 85-28. (Tr. 25,

citing 20 C.F.R. §§ 404.1520(c) and 416.920(c)). The ALJ concluded further, however, that the

plaintiff’s impairment of depression was non-severe. (Id.). In support of his conclusion, the ALJ

relied on the plaintiff’s treatment records, which he reasoned were illustrative of the plaintiff’s

inability to manage “situational stressors,” such as “family strife” and financial insecurity. (Id.).

The ALJ noted that, although the plaintiff presented as depressed and anxious over the course of

the relevant period, she also “consistently demonstrate[d] an intact memory, normal speech, intact

judgment and insight and good impulse control. Additionally, the claimant regularly denied

suicidal ideation during the relevant period.” (Id.).




7
  First, the ALJ must determine whether the claimant is currently working. See 20 C.F.R. §§ 404.1520(a)(4)(i) and
416.920(a). If the claimant is currently employed, the claim is denied. Id. If the claimant is not working, as a second
step, the ALJ must make a finding as to the existence of a severe mental or physical impairment; if none exists, the
claim is also denied. See 20 C.F.R. § 404.1520(a)(4)(ii) and 416.920(a)(4)(ii). If the claimant is found to have a severe
impairment, the third step is to compare the claimant’s impairment with those in 20 C.F.R. Part 404, Subpart P,
Appendix 1 of the Regulations [the “Listings”]. See 20 C.F.R. §§ 404.1520(a)(4)(iii) and 416.920(a)(4)(iii); Bowen v.
Yuckert, 482 U.S. 137, 141 (1987); Balsamo v. Chater, 142 F.3d 75, 79-80 (2d Cir. 1998). If the claimant’s impairment
meets or equals one of the impairments in the Listings, the claimant is automatically considered disabled. See 20
C.F.R. §§ 404.1520(a)(4)(iii) and 416.920(a)(4)(iii); see also Balsamo, 142 F.3d at 80. If the claimant’s impairment
does not meet or equal one of the listed impairments, as a fourth step, the claimant will have to show that she cannot
perform her former work. See 20 C.F.R. §§ 404.1520(a)(4)(iv) and 416.1520(a)(4)(iv). If the claimant shows she
cannot perform her former work, the burden shifts to the Commissioner to show that the claimant can perform other
gainful work. See Balsamo, 142 F.3d at 80 (citations omitted). Accordingly, a claimant is entitled to receive disability
benefits only if she shows she cannot perform her former employment, and the Commissioner fails to show that the
claimant can perform alternate gainful employment. See 20 C.F.R. §§ 404.1520(a)(4)(v) and 416.920(a)(4)(v); see
also Balsamo, 142 F.3d at 80 (citations omitted).

                                                           21
        Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 22 of 41




       In reaching the conclusion that the plaintiff’s mental impairment was non-severe, the ALJ

considered the four broad functional areas set out in the disability regulations for the evaluation of

mental disorders in section 12.00C of the Listing of Impairments. (Tr. 25, citing 20 C.F.R., Part

404, Subpart P, Appendix 1). Using the four broad functional areas of “understanding,

remembering, or applying information; interacting with others; concentrating, persisting, or

maintaining pace; and adapting or managing themselves,” the ALJ found that the plaintiff had only

“mild limitation of understanding, remembering and applying information, mild limitation in

interacting with others, mild limitation of concentrating, persisting or maintaining pace and mild

limitation of adapting and managing.” (Tr. 25-26).

       At step three, the ALJ found that the plaintiff did not have an impairment that met or

medically equaled the severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P,

Appendix 1. (Tr. 26-27, citing 20 C.F.R. §§ 404.1520(d), 404.1525, 404.1526, 416.920(d),

416.925 and 416.926). The ALJ stated that the “medical evidence of record does not document

listing level severity of the claimant’s impairments, either individually or in combination and no

acceptable medical source has mentioned findings equivalent in severity to the criteria of any listed

impairment, individually or in combination.” (Tr. 27).

       At step four, the ALJ determined that the plaintiff had the residual functional capacity

(“RFC”) to perform light work, as defined in 20 C.F.R. §§ 404.1567 (b) and 416.967 (b), except

that she would be limited to frequently climbing ramps and stairs and occasionally climbing

ladders, ropes, or scaffolds, as well as frequently balance, stoop, kneel, crouch, and crawl. (Tr. 27).

In reaching this conclusion, the ALJ gave “partial weight” to the opinion of consultative examiner,

Dr. Herbert Reiher, “little weight” to the opinion of Dr. L. Sobel, who opined on the plaintiff’s

mental health impairments, “little weight” to the opinion of Dr. Cheryl Ellis, who opined on the



                                                  22
        Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 23 of 41




plaintiff’s mental capacity, “little weight” to the opinion of Dr. Rahim Shamsi, “little weight” to

the opinions of Amanda Tangney, LPC and Lori Pelosi, and “great weight” to the initial assessment

provided by the State Agency consultants but “little weight” to the assessment provided at the

reconsideration level. (Tr. 30-32).

       At step five, the ALJ concluded that the plaintiff was capable of performing past relevant

work as a data examination clerk, which does not require the performance of work-related

activities precluded by the plaintiff’s RFC. (Tr. 33 citing 20 C.F.R. §§ 404.1565 and 416.965).

Accordingly, the ALJ found that the plaintiff was not under a disability from March 23, 2012

through April 3, 2019, the date which he rendered his decision. (Tr. 33).

IV.    STANDARD OF REVIEW

       The scope of review of a Social Security disability determination involves two levels of

inquiry. First, the court must decide whether the Commissioner applied the correct legal principles

in making the determination. Second, the court must decide whether the determination is supported

by substantial evidence. See Balsamo v. Chater, 142 F.3d 75, 79 (2d Cir. 1998) (citation omitted).

The court may “set aside the Commissioner’s determination that a claimant is not disabled only if

the factual findings are not supported by substantial evidence or if the decision is based on legal

error.” Burgess v. Astrue, 537 F.3d 117, 127 (2d Cir. 2008) (internal quotation marks & citation

omitted); see also 42 U.S.C. § 405(g). Substantial evidence is evidence that a reasonable mind

would accept as adequate to support a conclusion; it is more than a “mere scintilla.” Richardson v.

Perales, 402 U.S. 389, 401 (1971) (citation omitted); see Yancey v. Apfel, 145 F.3d 106, 11 (2d

Cir. 1998) (citation omitted). The substantial evidence rule also applies to inferences and

conclusions that are drawn from findings of fact. See Gonzalez v. Apfel, 23 F. Supp. 2d 179, 189

(D. Conn. 1998) (citation omitted); Rodriguez v. Califano, 431 F. Supp. 421, 423 (S.D.N.Y. 1977)



                                                23
        Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 24 of 41




(citations omitted). However, the court may not decide facts, reweigh evidence, or substitute its

judgment for that of the Commissioner. See Dotson v. Shalala, 1 F.3d 571, 577 (7th Cir. 1993)

(citation omitted). Instead, the court must scrutinize the entire record to determine the

reasonableness of the ALJ’s findings. See id. Furthermore, the Commissioner’s findings are

conclusive if supported by substantial evidence and should be upheld even in those cases where

the reviewing court might have found otherwise. See 42 U.S.C. § 405(g); see also Beauvoir v.

Chater, 104 F.3d 1432, 1433 (2d Cir. 1997) (citation omitted); Eastman v. Barnhart, 241 F. Supp.

2d 160, 168 (D. Conn. 2003).

V.     DISCUSSION

       The plaintiff contends that the ALJ ignored the Appeals Council’s order in its July 25, 2018

Notice of Remand to “[f]urther evaluate the claimant’s mental impairments in accordance with the

special technique described in 20 C.F.R. §§ 404.1520a and 416.920a. . . .” (Tr. 272). The plaintiff

asserts that the ALJ departed from the Appeals Council’s directive by failing to document the

application of the technique using the standard form articulated in 20 C.F.R. § 404.1520a(e). (Pl.’s

Mem. at 2-3). Additionally, the plaintiff maintains that the ALJ erred by (1) failing to explain the

basis for his inconsistent assignment of weight to the opinions of the plaintiff’s treating physicians

(Pl.’s Mem. at 4-5); (2) not considering and weighing appropriately all the relevant evidence,

including the new evidence (Pl.’s Mem. at 6-8, 12-19); and (3) not clarifying and developing

certain medical evidence and, instead, applying his own interpretation of the medical data. (Pl.’s

Mem. at 9-11).

       In response, the defendant argues that the ALJ did, in fact, comply with the Appeals

Council’s directive by evaluating the plaintiff’s mental impairments in accordance with 20 C.F.R.

§§ 404.1520a(c) and 416.920a(c), and incorporated appropriately the pertinent findings from



                                                 24
        Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 25 of 41




plaintiff’s medical records. (Def.’s Mem. at 6). Specifically, the defendant maintains that the ALJ

afforded the proper weight to the opinions of Dr. Shamsi, Lori Pelosi, and Amanda Tangney.

(Def.’s Mem. at 8-13). The defendant asserts further that substantial evidence supports the ALJ’s

decision, contrary to the plaintiff’s contention that the ALJ misapprehended the record. (Def.’s

Mem. at 15-16).

       A.      THE ALJ’S COMPLIANCE WITH THE APPEALS COUNCIL’S ORDER

       The basis for the Appeals Council’s July 25, 2018 remand was to resolve a gap in the record

created by Dr. Cheryl Ellis’s incomplete report. (Tr. 263). Accordingly, the Appeals Council

ordered the ALJ to (1) “[o]btain additional evidence concerning the claimant’s alleged depression

and anxiety”; (2)“[f]urther evaluate the claimant’s mental impairments in accordance with the

special technique described in 20 C.F.R. §§ 404.1520a and 416.920a, documenting application of

the technique in the decision by providing specific findings and appropriate rationale for each of

the functional areas described in 20 C.F.R. §§ 404.1520a(c) and 416.920a(c)”; (3) “[g]ive further

consideration to the claimant’s maximum residual functional capacity during the entire period at

issue and provide rationale with specific references to evidence of record in support of assessed

limitations . . . evaluate the treating and nontreating source opinions pursuant to the provisions of

20 C.F.R. §§ 404.1527 and 416.927 and nonexamining source opinions . . . and explain the weight

given to such opinion evidence”; and (4) “[i]f warranted by the expanded record, obtain

supplemental evidence from a vocational expert to clarify the effect of the assessed limitations on

the claimant’s occupational base.” (Tr. 271-72).

       Addressing first the requirements under 20 C.F.R. § 404.1520a(e), the defendant is correct

that the ALJ complied with the Appeals Council’s directive insofar as he “document[ed]

application of the technique in the decision.” 20 C.F.R. § 404.1520a(e). Contrary to the plaintiff’s



                                                 25
        Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 26 of 41




contention, the ALJ was not obligated to complete the standard document to record how he applied

the technique. See id. In his written decision, the ALJ was required to “incorporate the pertinent

findings and conclusions based on the technique,” to “show the significant history . . . considered

in reaching a conclusion about the severity of the mental impairment(s),” and to “include a specific

finding as to the degree of limitation in each of the functional areas described in paragraph (c) of

this section.” 20 C.F.R. § 404.1520a(e)(5). The ALJ did just that when he explicitly considered

the four broad functional areas for the evaluation of mental disorders. (Tr. 25, citing 20 C.F.R.,

Part 404, Subpart P, Appendix 1). In accordance with the Appeals Council’s order, the ALJ

explained the relevant evidence he considered in making specific findings as to the degree of the

plaintiff’s limitations in each functional area and ultimately determined that the plaintiff had only

“mild limitation of understanding, remembering and applying information, mild limitation in

interacting with others, mild limitation of concentrating, persisting or maintaining pace and mild

limitation of adapting and managing.” (Tr. 25-26).

       Moreover, the ALJ acknowledged that the missing page from Dr. Ellis’s report could not

be obtained and, in an effort to resolve the gap in the record created by the missing information,

the ALJ obtained Dr. Shamsi’s report for an additional consultative examination. (Tr. 29). The

undersigned agrees with the defendant that this demonstrated compliance with the Appeals

Council’s order and, likewise, disagrees with the plaintiff’s contention that the ALJ’s rejection of

Dr. Shamsi’s report left unresolved the gap in the record.

       B.      THE ALJ’S ANALYSIS OF THE PLAINTIFF’S MENTAL HEALTH RECORDS

       The plaintiff also challenges the ALJ’s assignment of weight to her treating physicians’

reports and maintains that the ALJ did not consider the evidence that favored granting benefits to

her. (Pl.’s Mem. at 4). Specifically, the plaintiff points to the opinions of Tangney and Pelosi,



                                                 26
        Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 27 of 41




asserting, “[t]he ALJ overlooked the bulk of Ms. Tangney’s opinion” and “the opinions were

remarkably consistent and similar not only with each other but with [the] new consultative

examiner report.” (Pl.’s Mem. at 6, 7). In response, the defendant maintains that the ALJ correctly

assigned little weight to the opinions of Dr. Shamsi, Tangney, and Pelosi. (Def.’s Mem. 10-15).

       In reaching his conclusion that the plaintiff’s mental impairment was “non-severe,” the

ALJ considered the four broad functional areas for measuring degree of functional capacity and

reasoned that the plaintiff’s condition caused “no more than ‘mild’ limitation in any of the

functional areas.” See 20 C.F.R. § 404.1520a(c)(3). (Tr. 25). First, the ALJ stated that the plaintiff

“demonstrated intact remote, recent and immediate memory,” citing to the fact that the plaintiff

could “perform activities of daily living” and showed “the ability to participate and engage in her

own medical care without assistance.” (Tr. 26). Second, the ALJ relied on records of the plaintiff

being described as “cooperative and polite” to conclude that she only had a “mild limitation” in

interacting with others. (Id.). Third, the ALJ noted that the plaintiff’s limitations as to

concentrating, persisting, or maintaining pace were due “primarily to her physical condition as

opposed to her mental health symptoms.” (Id.). In light of the fact that the plaintiff was able to

“perform a three-step command and . . . assist elderly relatives with the performance of activities

of daily living[,]” the ALJ reasoned that the plaintiff only had a mild limitation. (Id.). Finally, the

ALJ reasoned that the plaintiff had only a “mild limitation” in adapting and managing herself

because her treatment records were focused primarily on “increasing the [plaintiff’s] coping skills

to help her better manage situational stressors.” (Id.). Accordingly, the ALJ concluded that the

plaintiff’s mental impairment was non-severe. (Id.).

       At step four of his analysis, the ALJ further considered the plaintiff’s mental health records,

relying on some findings as evidence of the plaintiff’s functional capacity to perform light work,



                                                  27
        Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 28 of 41




while discrediting others. (Tr. 30-32). Specifically, the ALJ found consultative examiner, Dr.

Shamsi’s, conclusion that the plaintiff was “not able to engage in any gainful employment”

inapposite with Dr. Shamsi’s findings that the plaintiff was polite, cooperative, responsive, and

mentally intact. (Tr. 31). Although the ALJ reasoned that Dr. Shamsi’s findings were consistent

generally with the plaintiff’s other treatment records, the ALJ found that Dr. Shamsi’s “ultimate

conclusion” was inconsistent with “his own findings [and] the findings within the substantial

evidence.” (Id.). Accordingly, the ALJ assigned little weight to Dr. Shamsi’s opinion. (Id.).

       Similarly, the ALJ considered the clinical findings of Dr. Sobel and reasoned that “the

[plaintiff’s] treatment records are indicative of a greater level of functioning. For example, the

[plaintiff] has reported the ability to cook, clean and drive. Additionally, she has reported caring

for elderly relatives, shopping and managing her own finances.” (Tr. 30). The ALJ, therefore,

assigned little weight to the opinion of Dr. Sobel. (Tr. 31).

       The ALJ also considered the reports of Tangney and Pelosi, noting the inconsistencies in

their findings despite their assessment forms posing similar or the same questions. (Tr. 31).

Specifically, the ALJ stated, “[d]ue to the convoluted nature of the form[s] provided, these

opinions are full of contradictory assessments, making it impossible to determine the actual

opinions of Ms. Tangney and Ms. Pelosi.” (Id.). Notably, the ALJ referenced the varied scales

used by Tangney as a source of confusion, stating “[i]n considering just the area of concentration

as it relates to the [plaintiff’s] ability to complete tasks, Ms. Tangney’s opinion suggests that the

[plaintiff] has no difficulty completing detailed tasks, that she is unable to maintain pace, that she

has no difficulty concentrating, as well as difficulty concentrating and that the claimant is not

distractible, but cannot maintain attention and concentration for two hours.” (Tr. 32). In addition

to inconsistencies in the assessments, the ALJ also cited to the fact that neither Tangney nor Pelosi



                                                 28
         Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 29 of 41




had regular interactions with the plaintiff as a basis for assigning little weight to their opinions.

(Id.).

         In disability claims, like this one, filed prior to March 27, 2017, the ALJ must evaluate

medical opinions in accordance with the factors set forth at 20 C.F.R. §§ 404.1527 and 416.927 in

deciding how much weight, if any, to afford to each medical opinion. 8 20 C.F.R. § 404.1527(c).

To that end, the “treating physician rule” requires the ALJ to give special deference to the medical

opinions of a physician who is engaged in the primary treatment of the claimant. Greek v. Colvin,

802 F.3d 370, 375 (2d Cir. 2015). As the Second Circuit has explained:

         First, the ALJ must decide whether the opinion is entitled to controlling weight.
         [T]he opinion of a claimant’s treating physician as to the nature and severity of [an]
         impairment is given controlling weight so long as it is well-supported by medically
         acceptable clinical and laboratory diagnostic techniques and is not inconsistent with
         the other substantial evidence in [the] case record. . . .Second, if the ALJ decides
         the opinion is not entitled to controlling weight, it must determine how much
         weight, if any, to give it. In doing so, it must explicitly consider the following,
         nonexclusive Burgess factors: (1) the frequen[cy], length, nature, and extent of
         treatment; (2) the amount of medical evidence supporting the opinion; (3) the
         consistency of the opinion with the remaining medical evidence; and (4) whether
         the physician is a specialist. . . . At both steps, the ALJ must give good reasons in
         [its] notice of determination or decision for the weight [it gives the] treating
         source’s [medical] opinion.

Estrella v. Berryhill, 925 F.3d 90, 95-96 (2d Cir. 2019) (citations and internal quotation marks

omitted). It is well established that failure to “explicitly consider” the foregoing factors constitutes

procedural error warranting remand, unless a “searching review of the record shows that the ALJ

provided ‘good reasons’ for its weight assessment.” Guerra v. Saul, 778 F. App’x. 75, 77 (2d Cir.

2019) (summary order). Nevertheless, the regulations do not require the ALJ to give an exhaustive

explanation as to his assignment of weight to every piece of evidence available. See Milner v.

Berryhill, No. 3:18-cv-01276 (SRU), 2019 WL 4875025, at *9 (D. Conn. Oct. 3, 2019) (“The


8
 On March 27, 2017, the Social Security Administration revised the medical opinion criteria for claims filed on or
after March 27, 2017. See 82 Fed. Reg. 15132 (Mar. 27, 2017).

                                                        29
        Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 30 of 41




Second Circuit has stated that when the evidence of record permits us to glean the rationale of an

ALJ’s decision, we do not require that he have mentioned every item of testimony presented to

him or have explained why he considered particular evidence unpersuasive or insufficient to lead

him to a conclusion [regarding] disability.” (citation and internal quotation marks omitted)).

       As a threshold matter, none of the medical opinions regarding the plaintiff’s mental health

impairments came from a treating source. First, Dr. Shamsi’s medical opinion was limited only to

a single consultative examination on September 13, 2018 and, consequently, is not entitled to

controlling weight. See Selian v. Astrue, 708 F.3d 409, 419 (2d Cir. 2013) (“[The Second Circuit]

has previously cautioned that ALJs should not rely heavily on the findings of consultative

physicians after a single examination.”). Second, Tangney and Pelosi are both therapists, which

are considered “other medical sources” under the regulations and, similarly, not entitled to

controlling weight. See Young v. Berryhill, No. 3:17-cv-00970 (SALM), 2018 WL 2947860, at *6

(D. Conn. June 12, 2018) (“Acceptable medical sources include, inter alia, licensed physicians. . . .

APRNs, social workers, and physician assistants, amongst others, are not ‘acceptable medical

sources,’ but rather are considered ‘other sources.’” (citations omitted)). Third, Dr. Sobel’s report,

although entitled to more weight than an “other source” opinion, cannot be afforded controlling

weight because her co-signature alone does not establish the extent to which she examined the

plaintiff. See, e.g. Godin v. Astrue, No. 3:11-cv-881 (SRU), 2013 WL 1246791, at *2 (D. Conn.

Mar. 27, 2013) (reasoning that ALJ should have considered whether medical questionnaire co-

signed by treating physician qualified as an “acceptable medical source”).

       Regardless of its source, however, the ALJ must evaluate every medical opinion and assign

to it some level of weight based on the factors identified in Estrella. 20 C.F.R. § 404.1527(c).




                                                 30
          Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 31 of 41




Notwithstanding some consistencies in their medical opinions, substantial evidence supports the

ALJ’s decision to assign little weight to the reports of Dr. Shamsi, Dr. Sobel, Tangney, and Pelosi.

With respect to Dr. Shamsi, the ALJ noted that many of his findings were “consistent with the

[plaintiff’s] other treatment records,” namely, her attentiveness, alertness, intact memory, and

politeness. (Tr. 31). Nevertheless, Dr. Shamsi’s diagnostic impression was that the plaintiff had

major affective disorder and severe depression, the basis of which led him to determine that the

plaintiff’s mental impairment, coupled with her physical limitations, precluded her from engaging

in gainful employment. (Tr. 1161). In light of the inconsistency of Dr. Shamsi’s conclusion with

his other findings and the findings of other treaters, the ALJ appropriately assigned little weight to

his medical opinion. Moreover, to the extent that Dr. Shamsi’s ultimate conclusion made a

determination reserved for the Commissioner, the ALJ did not err in assigning little weight to his

opinion. See Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999) (“Moreover, some kinds of findings—

including the ultimate finding of whether a claimant is disabled and cannot work—are reserved to

the Commissioner.” (citation and internal quotation marks omitted)).

         Unlike Dr. Shamsi’s report, Dr. Sobel’s report covered a longer length of treatment,

summarizing the findings from the plaintiff’s weekly therapy sessions from July 15, 2014 to March

1, 2016. 9 (Tr. 920). Despite the seemingly extensive treatment relationship, however, the ALJ

correctly noted that “it is unclear what interactions Dr. Sobel has had with the [plaintiff] as this

name does not appear within the [plaintiff’s] treatment records.” (Tr. 30-31). Indeed, the treatment

records suggest that it was Jeffrey Sullo, MA and not Dr. Sobel who had established a treatment

relationship with the plaintiff. (See Tr. 924). As to the substance of the medical opinions, Dr. Sobel


9
 As stated previously in this ruling, Dr. Sobel co-signed the subject report on March 3, 2016, which Jeffrey Sullo,
MA authored on March 1, 2016. (Tr. 924). To that end, the Court agrees with the ALJ that the nature and extent of
Dr. Sobel’s treatment relationship with the plaintiff is uncertain and, therefore, should be afforded little weight. (See
Tr. 30-31).

                                                           31
        Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 32 of 41




rated the plaintiff as having a “limited ability” in focusing long enough to finish simple tasks,

changing from one task to another, performing basic tasks at a reasonable pace, and persisting in

simple tasks without interruption from psychological symptoms. (Tr. 923). The ALJ, however,

found those findings to be inconsistent with the plaintiff’s “greater level of functioning.” (Tr. 30).

Specifically, the ALJ noted that the plaintiff reported the ability to cook, clean, drive, care for her

elderly relatives, grocery shop, and manage her own finances. (Tr. 30). Although Dr. Sobel’s report

could be considered an “acceptable medical source;” see Godin, 2013 WL 1246791, at *2-3; the

ALJ, having explicitly considered the inconsistent findings and uncertain treatment relationship,

did not err in assigning it little weight.

        Like Dr. Sobel, Tangney and Pelosi rendered their findings through a questionnaire using

a check box format assessment. Their assessments were also consistent with Dr. Shamsi’s

conclusion that the plaintiff’s mental impairments precluded her from maintaining gainful

employment. Specifically, Tangney found that the plaintiff’s mental impairments caused a “severe

interference” with both her ability to perform basic work activities at a reasonable pace and her

ability to perform work activity on a sustained basis. (Tr. 1587). Pelosi did not observe the same

functional issues with the plaintiff’s task performance in that rating scale, but she did note that the

plaintiff was “seriously limited” in her ability to maintain regular attendance, make simple work-

related decisions, complete a normal workday and workweek without interruptions from

psychologically based symptoms, and perform at a consistent pace without an unreasonable

number and length of rest periods.” (Tr. 1671, 1677).

        Although there is some overlap between the reports, the ALJ cites to the lack of continuity

in the scoring metrics and the inconsistency in the findings as the main reasons for his assignment

of little weight to these assessments. (Tr. 31-32). “Due to the convoluted nature of the form



                                                  32
        Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 33 of 41




provided, these opinions are full of contradictory assessments, making it impossible to determine

the actual opinions of Ms. Tangney and Ms. Pelosi. . . . Reconciliation of the varied assessments,

on different scales, with contradictory assessments is not possible, which renders this opinion

unpersuasive.” (Id.). In addition to the inconsistencies in the reports, the ALJ also points out that

Tangney and Pelosi, like Dr. Shamsi, did not have regular interactions with the plaintiff. The Court

agrees that Tangney’s and Pelosi’s opinions are entitled to little weight, particularly in light of the

fact that questionnaires generally are not as useful when evaluating impairment. See George v.

Saul, No. 3:19-cv-01456 (JAM), 2020 WL 6054654, at *3 (D. Conn. Oct. 14, 2020) (“The Second

Circuit has previously held that medical opinions given in a standardized multiple-choice form are

only ‘marginally useful.’” (citing Klodzinski v. Astrue, 274 [F.] App’x. 72, 73 (2d Cir. 2008)).

       In light of the evidence of record and the ALJ’s good reasons as to his assessment of the

relevant medical opinions, the Court rejects the plaintiff’s contention that he failed to comply with

the Appeals Council’s order.

       C.      THE COMMISSIONER’S REJECTION OF NEW EVIDENCE

       In addition to challenging the ALJ’s analysis of the mental health evidence on record, the

plaintiff also challenges the Commissioner’s failure to consider new evidence that she submitted

to the Appeals Council with her April 6, 2019 request for review. (Pl.’s Mem. at 4). On March 16,

2020, the Appeals Council determined that Tangney’s May 17, 2019 letter summarizing her

findings during her course of treatment with the plaintiff would not change the outcome of the

decision. (Tr. 2). The plaintiff maintains that “[r]emand is required because the Appeals Council

ignored the new and material evidence that the Plaintiff presented that supported her claim. New

evidence should have impacted the weight given to Ms. Tangney[’s] earlier 12/11/18 opinion,

which the ALJ had discounted.” (Pl.’s Mem. at 4-5). Conversely, the defendant argues that the



                                                  33
         Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 34 of 41




Appeals Council properly rejected the new evidence because it was not “new, inconsistent, and

material to the decision.” (Def.’s Mem. at 13). Because the plaintiff’s new evidence was

cumulative in nature, the Commissioner did not err by concluding that it would not change the

outcome of the decision. (Id.)

        When submitted for its review, the Appeals Council must consider new and material

evidence when it relates to the period on or before the ALJ’s decision. McIntire v. Astrue, 809 F.

Supp. 2d 13, 21 (D. Conn. 2010). “Evidence that is cumulative to that already contained in the

record prior to the ALJ decision is, by definition, not ‘new’ and need not be considered. . . .

Evidence is material if it is (i) relevant . . . and (ii) probative . . . .” Id. (citations omitted).

        The plaintiff submitted Tangney’s May 17, 2019 letter “in lieu of records by the provider

to supplement her earlier opinion.” (Pl.’s Mem. at 4). In her letter, Tangney noted that, dating back

to the plaintiff’s initial intake on June 27, 2018, their “sessions have routinely included discussions

about how [the plaintiff’s] chronic pain (mainly neck and back) has limited [the plaintiffs] ability

to work.” (Tr. 16). Tangney goes on to describe the plaintiff’s treatment history, depressive

symptoms, and affect throughout their work together. (See Tr. 16). As the defendant correctly

points out, however, the Tangney letter is simply a summary and restatement of her findings that

the ALJ previously had considered. (See Tr. 16) (Def.’s Mem. at 13). Because the May 17, 2019

letter was neither new nor probative, the Appeals Council did not err in rejecting it.

        D.      THE ALJ’S ANALYSIS OF THE PLAINTIFF’S PHYSICAL IMPAIRMENT
                RECORDS

        The plaintiff also argues that the ALJ failed to develop the record insofar as he did not seek

clarification from the plaintiff’s treating physicians on certain findings regarding the plaintiff’s

physical limitations and, instead, “provided his own interpretation of the raw medical data.” (Pl.’s

Mem. at 9). Furthermore, the plaintiff challenges the Commissioner’s overall understanding of the

                                                     34
        Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 35 of 41




record to the extent that the ALJ made several conclusions regarding the plaintiff’s physical

limitations, including her ability to perform past work, that are not supported by the record. (Pl.’s

Mem. at 11-15).

       In reaching the determination that the plaintiff had the residual functional capacity to

perform light work, the ALJ reasoned that the “documentary evidence does not support the level

of limitation alleged by the [plaintiff].” (Tr. 28). The ALJ first noted that, based on her records

from the UConn Health Center, the plaintiff’s “lumbar spine condition is generally unchanged as

compared to prior imaging.” (Tr. 29). In addition, the ALJ determined that substantial evidence

indicated that the plaintiff’s course of treatment “was effective at controlling [her] pain.” (Id.).

Finally, the ALJ relied on the findings from physical examinations that observed that the plaintiff

demonstrated a “normal gait” and a “limited range of motion of the lumbar spine” to conclude that

the plaintiff’s “lower back and neck pain are inconsistent with a finding of limitations greater than

found in this decision.” (Id.). In reaching these conclusions, however, the ALJ adopted his own

interpretation of the objective medical evidence.

       As early as October 2013, the plaintiff’s treating physician, Dr. D’Cunha, observed a

“degenerative loss of disc height, with a disc bulge, marginal osteophyte formation and facet and

ligamentous hypertrophy bilaterally.” (Tr. 666). In January 2014, Dr. D’Cunha noted that the

plaintiff was suffering from insomnia as well as ringing in her ear since 2011. (Tr. 712). Dr.

D’Cunha noted further that the plaintiff “walks little” and that “walking or standing worsens [the]

pain.” (Tr. 713). Despite showing “no acute distress,” on September 29, 2014, the plaintiff

presented to Dr. D’Cunha with spasms in her neck and back that worsened after standing for

prolonged times, which interfered with her work. (Tr. 816). Dr. D’Cunha noted further that the

plaintiff still had chronic lower back pain and tingling of the limbs. (Id.).



                                                  35
        Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 36 of 41




       Similarly, the plaintiff’s physical therapy records indicate that her neck and back condition

worsened over time. In her September 26, 2013 general evaluation, the plaintiff presented with

lumbar pain that radiated through her legs to her knees, which limited her level of functioning for

the past three years. (Tr. 1058). At the time of her evaluation, the plaintiff reported a pain intensity

level ranging between six and nine out of ten, with six being the best she would feel. (Id.). The

plaintiff described the pain as constant burning and aching. (Id.). On October 3, 2013, the

plaintiff’s physical therapist observed an increase in neck and lower back pain that was “severe

[the] next day.” (Tr. 1100). On October 8, 2013, the physical therapist noted that the plaintiff’s

neck and back pain persisted. (Tr. 1099). The next day, the plaintiff indicated that, although the

exercises were not challenging, they also resulted in an increase of pain. (Tr. 1098, 1095). On

October 17, 2013, the plaintiff was unable to do exercises due to lumbar pain. (Tr. 1094). On

December 23, 2013, the physical therapist noted that the plaintiff had been seen 16 times, from

September 26, 2013 to November 27, 2013, and, despite her goals being “partially met,” she still

presented with chronic burning in her back and neck. (Tr. 1067). On January 23, 2014, the physical

therapist noted that the plaintiff was “reaching [her] max benefit from [physical therapy]” because

she was “not progressing further.” (Tr. 1071). On February 18, 2014, the physical therapist again

noted that the plaintiff was not progressing towards her goals. (Tr. 1070).

       On October 29, 2014, Dr. Walker met with the plaintiff following her receipt of an epidural

steroid injection. (Tr. 731). Dr. Walker noted that the plaintiff received temporary pain relief of

four weeks. (Id.). Dr. Walker noted further, however, that “[t]he pain [was] not in the same location

as it was initially” and that, at the time of his evaluation, the plaintiff reported the pain was an

eight out of ten. (Id.). The plaintiff also reported that she did not wish to have a repeat injection

despite the temporary pain relief. (Id.).



                                                  36
        Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 37 of 41




       As a result of her worsening neck and back pain, the plaintiff indicated to her treaters that

she wanted to pursue surgery. On December 30, 2014, Dr. Onyiuke evaluated the plaintiff’s

candidacy for cervical spine surgery. (Tr. 728). Dr. Onyiuke reviewed the plaintiff’s MRI scan of

her cervical spine from six months prior to his evaluation, which he reported showed “cervical

spondylotic disease with a reversal of cervical spine lordosis with an early kyphotic deformity C5

to C7 compatible with her clinical presentation of cervical radiculopathy syndrome.” (Tr. 730).

Dr. Onyiuke noted further, however, that she was uncertain about the plaintiff’s candidacy for

surgery because she believed that there were “some psychological overlays that need[ed] to be

clarified by her clinical psychologist” and that her primary care physician and pain physician

needed to address lowering her dosage of narcotics. (Id.).

       Notwithstanding increased pain and only temporary relief, the plaintiff continued physical

therapy through parts of early 2016 and early 2017. (See Tr. 1044-1057, 1105-1145). On December

6, 2017, during a follow up for her chronic neck and back pain, Dr. Chokr noted that the plaintiff

did not want to follow up with Yale pain management because the anti-inflammatory drugs and

steroid injections did not help enough. (Tr. 1619). Dr. Chokr noted further that Yale neurosurgery

did not recommend surgery for the plaintiff because it would “not help with her symptoms and

may in fact worsen the pain.” (Id.).

       In light of the aforementioned treatment records, the Court concludes that the ALJ

misapprehended the record and failed to consider the substantial evidence when reaching his RFC

determination. First, rather than afford controlling weight to the totality of Dr. D’Cunha’s medical

opinions, the ALJ’s decision erroneously cherry-picked certain observations favoring a denial of

benefits, such as the plaintiff’s ability to jump off of the examining table without difficulty. (Tr.

768, 28). White v. Berryhill, No. 3:17-cv-1310 (JCH), 2018 WL 2926284, at *7 (D. Conn. June



                                                 37
        Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 38 of 41




11, 2018) (finding ALJ’s RFC was not supported by substantial evidence to the extent that he

“cherry-picked” portions of medical evidence and failed to explain why he accorded more weight

to certain parts of opinions and not others). Dr. D’Cunha’s medical observations—such as

persistent tingling, numbness, ringing in ears, insomnia, and limited ability to walk stemming from

his initial diagnosis of degenerative loss of disc height with a disc bulge—clearly illustrates that

the plaintiff’s physical condition was poor and continued to deteriorate over the span of his

treatment. (Tr. 666, 712-713, 816).

       Second, the ALJ failed to provide any substantive reasoning as to his implicit assignment

of little weight to Dr. D’Cunha’s medical opinions. “Whatever weight the ALJ assigns to the

treating physician’s opinion, [he] must ‘give good reasons in [his] notice of determination or

decision for the weight [he gives to the] treating source’s medical opinion.’ 20 C.F.R. §

404.1527(c)(2).” Kevin E. v. Comm’r of Soc. Sec., 1:19-CV-00593 (EAW), 2021 WL 1100362, at

*4 (W.D.N.Y. Mar. 23, 2021) (citations omitted).

       Third, Dr. D’Cunha’s opinion is consistent with the plaintiff’s nontreating and other source

opinions, to which the ALJ also failed to assign proper weight. In March 2013, Dr. Patti noted that

the plaintiff’s “[c]ondition ha[d] been worsening”; in December 2013, Labarbera observed that the

plaintiff’s pain “[s]everity level [was] a 9” and that “PT made it worse”; in August 2014, Dr.

Walker observed that the plaintiff’s “problem has worsened” and the “frequency of pain is

constant”; and in December 2017, Dr. Chokr noted that the plaintiff was not a candidate for surgery

because “it will not help with her symptoms and may in fact worsen the pain,” which, notably, had

still been chronic to that point. (Tr. 647, 669, 736, 1619). Furthermore, the plaintiff’s physical

therapy records, which span 2013 to 2017, indicate chronic burning, persistent soreness, and only

limited pain relief that eventually plateaued after the first year of treatment. (See Tr. 1044-1145).



                                                 38
        Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 39 of 41




Although the opinions of physical therapists are not “acceptable medical sources,” they are still

entitled to “some weight” and should be evaluated in the context of the entire record. Keaton v.

Saul, No. 3:19-cv-1487 (RMS), 2020 WL 5525614, at *4 (D. Conn. Sept. 15, 2020).

Notwithstanding the consistency of their observations, however, the ALJ seemingly chose to

afford little weight to all of the plaintiff’s treating, nontreating, and other source opinions.

        Despite the substantial evidence suggesting that the plaintiff’s physical condition precludes

her ability to work, the ALJ chose, instead, to assign the most weight to consultative examiner Dr.

Reiher, who examined the plaintiff once and observed normal gait, grip strength, and range of

motion. Unlike in his analysis of the plaintiff’s mental health impairment, the ALJ was selective

as to the medical opinions he gave deference to and failed to give good reasons as to his assignment

of weight. For example, the ALJ afforded more weight to the plaintiff’s ability to demonstrate

“normal strength of the upper extremities as well as normal grip strength” than he did the plaintiff’s

lower back imaging and disc space narrowing at L4-L5. (Tr. 29). In fact, the ALJ never attempted

to expand the record on those medical findings, instead choosing erroneously to substitute his own

judgment for medical opinion. McBrayer v. Sec’y of Health & Human Servs., 712 F.2d 795, 799

(2d Cir. 1983) (“[T]he ALJ cannot arbitrarily substitute his own judgment for competent medical

opinion.”); see Riccobono v. Saul, 796 F. App’x. 49, 50 (2d Cir. 2020) (summary order) (finding

ALJ erred when she relied heavily on claimant’s ability to exercise as justification for denial of

benefits without articulating basis for ignoring or rejecting medical opinion).

        The ALJ erred by failing to develop the administrative record to better apprehend the

medical opinions of Dr. D’Cunha, refusing to assign controlling weight to the medical opinions of

Dr. D’Cunha, and not providing “good reasons” as to his assignment of weight. See Rosa v.

Callahan, 168 F.3d 72, 82-83 (2d Cir. 1999) (“Where there are gaps in the administrative record



                                                  39
        Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 40 of 41




or the ALJ has applied an improper legal standard, we have, on numerous occasions, remanded to

the [Commissioner] for further development of the evidence.” (citation and internal quotation

marks omitted)); see also Halloran v. Barnhart, 362 F.3d 28, 32-33 (2d Cir. 2004) (“[W]e

emphasize that under the regulations, see 20 C.F.R. § 404.1527(d)(2), the Commissioner is

required to provide ‘good reasons’ for the weight she gives to the treating source’s opinion. . . .

This requirement greatly assists our review of the Commissioner’s decision and ‘let[s] claimants

understand the disposition of their cases.’ . . . We do not hesitate to remand when the

Commissioner has not provided ‘good reasons’ for the weight given to a treating physician’s

opinion and we will continue remanding when we encounter opinions from ALJ’s that do not

comprehensively set forth reasons for the weight assigned to a treating physician’s opinion.”

(citations omitted)).

       Accordingly, the Court remands for further proceedings. The ALJ is instructed on remand

to consider the objective medical evidence in the record, to state explicitly his rationale concerning

his assignment of weight as to the relevant medical opinions—particularly, the opinion of Dr.

D’Cunha—and to develop further the record as to the plaintiff’s physical impairments to the extent

necessary.

VI.    CONCLUSION

       For the reasons stated above, the plaintiff's Motion for Reversal of the Commissioner’s

decision (Doc. No. 17) is GRANTED in part and DENIED in part, and the defendant’s Motion to

Affirm (Doc. No. 18) is DENIED. The case is remanded for further proceedings, and the ALJ is

instructed to further examine the medical opinions and objective medical evidence in the record

concerning the plaintiff’s physical condition and, to the extent necessary, further develop the

record as to the plaintiff’s degenerative disc condition.



                                                 40
        Case 3:20-cv-00549-RMS Document 19 Filed 08/17/21 Page 41 of 41




       This is not a recommended ruling. The consent of the parties allows this magistrate judge

to direct the entry of a judgment of the district court in accordance with the Federal Rules of Civil

Procedure. Appeals can be made directly to the appropriate United States Court of Appeals from

this judgment. See 28 U.S.C. § 636(c)(3); FED. R. CIV. P. 73(c).

       Dated this 17th day of August, 2021 at New Haven, Connecticut.

                                                      _/s/Robert M. Spector, USMJ
                                                      Robert M. Spector
                                                      United States Magistrate Judge




                                                 41
